The issue raised in this petition was decided by us in Firemans Fund Insurance Company v. Lola-Jane McAlpine, Administrattx, No. 76-195-M.P. (opinion filed August 17, 1978). Accordingly, the petition for writ of *1009certiorari is granted, the order of the Superior Court granting plaintiffs motion to compel production is quashed, and the papers in the case are returned to the Superior Court for further proceedings in accordance with that opinion.
Kirshenbaum & Kirshenbaum, Alfred Factor, for plaintiff-respondent. Rice, Dolan, Kiernan ir Kershaw, Thomas C. Plunkett, for defendants-petitioners.